PER CURIAM:
This claim was submitted upon a written stipulation to the effect that the respondent is liable for damages in the sum of $3,152.65 based upon the following facts: On June 9, 1982, and on August 16, 1982 claimant’s property flooded due to water from the adjacent roadway. The flood damage was the result of respondent’s negligent maintenance of the drainage system in the vicinity of claimant’s property. The claimant missed three days of work as a result of the flooding. Damages for lost work amount to $213.00, Claimant’s property was damaged in the amount of $2,939.65.
The Court finds that the respondent’s negligence was the proximate cause of the claimant’s damages, and hereby makes an award in the amount stipulated.
Award of $3,152.65.